Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 2, 2018

                                        No. 04-17-00198-CR

                                       The STATE of Texas,
                                            Appellant

                                                 v.

                                           Primo TARIN,
                                              Appellee

                     From the County Court at Law No. 5, Bexar County, Texas
                                     Trial Court No. 500563
                            Honorable John Longoria, Judge Presiding


                                          ORDER
Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On May 2, 2018, we issued an opinion in this appeal where we concluded that the trial
court’s findings did not include essential facts necessary to resolve the legal questions raised on
appeal. Therefore, we abated the appeal and remanded the cause to the trial court so that the trial
court could execute more specific findings of fact and conclusions of law. A supplemental
clerk’s record containing the trial court’s findings of fact and conclusions of law has now been
filed. We therefore REINSTATE this appeal on the docket of the court. It is ORDERED that this
appeal is set for on briefs submission on July 23, 2018 before a panel consisting of Justices
Angelini, Martinez, and Alvarez.

           It is so ORDERED on July 2, 2018


                                                             PER CURIAM

ATTESTED TO: ___________________________
             Keith E. Hottle
             Clerk of Court